REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 06/29/2022 has been entered.  Claims 1-13 are pending in this Office action.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that a method for estimation of an interfering signal of a signal received by a receiving system, the received signal comprising the interfering signal and a modulated data signal, the received signal comprising at least a previous encoding block and a current encoding block, the previous encoding block and the current encoding block comprising a number N of samples, each sample being identified by an index ranging from 0 to N-1, the method comprising the following steps: estimating a frequency θ0(n) of the interfering signal contained in the current encoding block, as a function of the frequency θ0(n-1) of the interfering signal contained in the previous encoding block and of the number N of samples of the current encoding block, and estimating an amplitude and a phase of the interfering signal contained in the current encoding block, based on the estimated frequency θ0(n) of the interfering signal; and the receiving system comprising: a frequency estimation unit capable of estimating a frequency θn(n) of the interfering signal (SI) contained in the current encoding block as a function of a frequency θn(n-1) of the interfering signal contained in the previous encoding block and of the number N of samples, a phase and amplitude estimation unit for estimating the amplitude and the phase of the interfering signal (SI) contained in the current encoding block, based on the estimated frequency θn(n) of the interfering signal, a generator capable of generating a sinusoidal signal (SI') opposite to the estimated interfering signal (SI), an adder suitable for adding the generated sinusoidal signal (SI') to the received signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
August 25, 2022